DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on June 30, 2020, in which claims 1-20 are presented for examination.

Drawings
The drawings are objected to because figures 1-11, items 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000 and 1100 respectively. It is not clear as to which portions in figures 1-11, items 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000 and 1100 respectively represent. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (hereinafter “Chen”) CN 101866334 in view of Greene et al., (hereinafter “Greene”) US 10,282,454.
As to claim 1, Chen discloses a method for generating corporate action swift (society for worldwide interbank financial telecommunication) messages by utilizing one or more processors and one or more memories (abstract, generating CA information message in QFII service), the method comprising:
accessing a database that stores a plurality of static data sheets each including different type of static data (see [0003] and [0004], acquiring a company notice information in the service data, then the data is added to an empty text file of SWIFT by manual setting and one is through SWIFT (Society for worldwide interbank financial telecommunications, Global Interbank Association) bank financial telecommunication message form, such as MT564, MT566, MT568 and so on, and the other one is by email or fax mode);
accessing a plurality of corporate action swift generator sheets each configured to link to the plurality of static data sheets from the database and generate a certain type of swift in an MT56x family of swift (see [0004], acquiring a company notice information in the service data, then the data is added to an empty text file of SWIFT by manual setting, such as MT56X file, so as to form a message, the method for forming CA information message extremely low efficiency and high error rate);
implementing a template that is linked to the plurality of corporate action swift generator sheets to access a desired static data sheet (see [0110], realizing the automatic generation of CA information message, greatly reduces the manual processing link, accuracy effectively improves working efficiency and message content, effectively reduces the operation risk);
automatically generating a corporate action MT56x family of swift message based on the template and the desired static data sheet (see [0054], the escrow bank may first agreed format of the company notice information file, such as conventional format such as XML format, wherein a company notice information file can be MTL564. MTB564, MTF564 to M, MTF564 to W, MTN564, XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W); and
automatically creating an MT56x swift file as output for the generated corporate action MT56x family of swift message in either a text file format or an excel file format (see abstract, formats of the company notice information file and security holder position information file are agreed, and the files in the formats are resolved to automatically generate the CA information message is laid).
Chen, however, does not explicitly disclose a template and the desired static data sheet.
On the other hand, Greene discloses the claimed “template and the desired static data sheet” (see table 1, col.12, lines 20-41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen to have a template and a desired static data sheet in order to effectively achieve data validation.

As to claim 2, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 1, wherein the plurality of static data sheets include a static data sheet of asset identifiers, a static data sheet of administrative FI codes, a static data sheet of business identifier codes, and a static data sheet of corporate action event or corporate action mandatory/voluntary or combinations thereof (see [0058], parsing the data preset in the database of the company notice information, and automatically filtering illegal characters and reading the log record in the parsing process).

As to claim 4, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 1, further comprising:
implementing a pre-designed template configured to link with a corporate action swift generator sheet corresponding to MT564 in the MT56x family of swift among the plurality of corporate action swift generator sheets (see [0072], implementation, can after triggering the notice information data and position information data matching the event to the customer end of BIC and ISIN through RELIBER associated in the position information table of the database taken automatically matching the position information data);
automatically generating a corporate action MT564 swift message based on the pre- designed template and the desired static data sheet (see [0054] and [0057]); and
automatically creating an MT564 swift file as output for the generated corporate action MT564 swift message in either a .txt file format or an .xls file format (see [0054] and [0057]).

As to claim 5, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 1, wherein the template is configured to link with a corporate action swift generator sheet corresponding to MT565 in the MT56x family of swift among the plurality of corporate action swift generator sheets (see par. [0044]), and
the method further comprising:
automatically generating a corporate action MT565 swift message based on the template and the desired static data sheet (see [0049], and [0054]); and
automatically creating an MT565 swift file as output for the generated corporate action MT565 swift message in either a .txt file format or an .xls file format (see [0049] and [0054]).

As to claim 6, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 1, wherein the template is configured to link with a corporate action swift generator sheet corresponding to MT566 in the MT56x family of swift among the plurality of corporate action swift generator sheets, and the method further comprising: automatically generating a corporate action MT566 swift message based on the template and the desired static data sheet; and automatically creating an MT566 swift file as output for the generated corporate action MT566 swift message in either a .txt file format or an .xls file format (see [0100], analyze the file format of the company notice information file according to pre-appointed by the first analysis unit, conventional format may be XML format, wherein the company notice information file MTL564, MTB564, MTF564 to M, MTF564 to W, MTN564. XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W).

As to claim 7, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 1, wherein the template is configured to link with a corporate action swift generator sheet corresponding to MT567 in the MT56x family of swift among the plurality of corporate action swift generator sheets, and
the method further comprising:
automatically generating a corporate action MT567 swift message based on the template and the desired static data sheet (see abstract, and par. [0100], analyze the file format of the company notice information file according to pre-appointed by the first analysis unit 302, conventional format may be XML format, wherein the company notice information file MTL564, MTB564, MTF564 to M, MTF564 to W, MTN564. XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W); and
automatically creating an MT567 swift file as output for the generated corporate action MT567 swift message in either a .txt file format or an .xls file format (see abstract, [0100], analyze the file format of the company notice information file according to pre-appointed by the first analysis unit, conventional format may be XML format, wherein the company notice information file MTL564, MTB564, MTF564 to M, MTF564 to W, MTN564. XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W).

As to claim 8, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 1, further comprising: overriding automatically generated corporate action MT56x family of swift message by receiving user input (see abstract, [0054] [0057] and [0100]).

As to claim 9, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 1, further comprising: updating the plurality of static data sheets in a predetermined periodic manner (see abstract).

As to claim 10, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 1, further comprising:
creating an MT564 swift file for generated MT564 swift messages as .txt or .xls file format (see [0100], analyze the file format of the company notice information file according to pre-appointed by the first analysis unit, conventional format may be XML format, wherein the company notice information file MTL564, MTB564, MTF564 to M, MTF564 to W, MTN564. XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W);
creating an MT565 swift file for generated MT565 swift messages as .txt or .xls file format (see [0100], analyze the file format of the company notice information file according to pre-appointed by the first analysis unit, conventional format may be XML format, wherein the company notice information file MTL564, MTB564, MTF564 to M, MTF564 to W, MTN564. XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W);
creating an MT566 swift file for generated MT566 swift messages as .txt or .xls file format (see [0100], analyze the file format of the company notice information file according to pre-appointed by the first analysis unit, conventional format may be XML format, wherein the company notice information file MTL564, MTB564, MTF564 to M, MTF564 to W, MTN564. XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W);
creating an MT567 swift file for generated MT567 swift messages as .txt or .xls file format (see [0100], analyze the file format of the company notice information file according to pre-appointed by the first analysis unit, conventional format may be XML format, wherein the company notice information file MTL564, MTB564, MTF564 to M, MTF564 to W, MTN564. XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W);
creating an MX20022 swift file for generated MX20022 swift messages as .csv file format (see [0100], analyze the file format of the company notice information file according to pre-appointed by the first analysis unit 302, conventional format may be XML format, wherein the company notice information file MTL564, MTB564, MTF564 to M, MTF564 to W, MTN564. XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W); and
storing, onto a memory, all created swift files in the same folder (abstract).

As to claim 11, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 1, further comprising:
receiving user input corresponding to a desired static data sheet (see [0003], custodian bank providing CA information to the QFII client end mode mainly has two types: one is through SWIFT (Society for worldwide interbank financial telecommunications, Global Interbank Association) bank financial telecommunication message form, such as MT564, MT566, MT568 and so on, and the other one is by email or fax mode);
pasting the desired data sheet onto the template (abstract); and
generating a corporate action swift message in the MT56x family of swift messages based on the desired static data sheet (see [0100], analyze the file format of the company notice information file according to pre-appointed by the first analysis unit 302, conventional format may be XML format, wherein the company notice information file MTL564, MTB564, MTF564 to M, MTF564 to W, MTN564. XMET, CBRM, EXffA, etc., e.g., warrant events of the company notice information file is MTF564 W).

As to claim 12, the combination of Chen and Greene discloses the invention as claimed. In addition, Chen discloses the method according to claim 11, further comprising:
controlling user input in a manner to detect incorrect or faulty data as input (abstract); and
blocking generation of corporate action swift messages with incorrect or faulty data based on the detection of incorrect or faulty data as input (abstract, [0054] and [0057]).
As to claims 13-14 and 16-20, claims 13-14 and 16-20 are system for performing the method of claims 1-2 and 4-12 above. They are rejected under the same rationale.

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled “The common asset services platform”, Bermingham Gerard, 2012 (involved in financial institutions are striving to move towards an integrated common business model. Whatever the drivers, the integrated bank model necessitates change across the firm, from how the bank packages and sells its products, to the service groups that execute and support the business, to the technology on which it all runs. With recent advances in electronic messaging standards, such as extensible business reporting language (XBRL) and ISO 20022, and commonly agreed market practices, the move towards the common asset services platform is a reality. This paper examines asset services, operations and technology as applied to several business lines and identifies functions eligible for a common processing platform, such as the Golden Copy global hub. The common asset services platform enables banks to deliver enhanced client value through improved services across all their business lines; removes technology as a barrier to business convergence on the one hand, and leverages technology as a service differentiator on the other. Sophisticated tools alongside disciplined project management are the keys to success. The implementation can be taken in phases, meaning benefits are realized with each major project milestone. While careful analysis of the requisite investment and corresponding benefits is the foundation of any good project, the consensus is forming that the common asset services platform delivers real and sustainable value to banks and clients alike).


US 9454526 (involves in efficient and scalable monitoring, regulation, and allocation of computational processing, data, labor, and/or the like resources within an enterprise. In some embodiments, the CAS may facilitate, in various implementations, report generation through the use of universal variables and economical interface features. In one embodiment, a report generation request may be received. A subset of transactions may be selected based on accounting Classes/Subclasses and business Categories/Subcategories. Report breakdown may be determined based on accounting Classes/Subclasses and on the report configuration details, and the report may be displayed to the user)

9063978 (involves in efficient and scalable monitoring, regulation, and allocation of computational processing, data, labor, and/or the like resources within an enterprise. In some embodiments, the FTT may facilitate, in various implementations, tagging transactions with transaction characteristics through the use of universal variables and economical interface features. In one embodiment, transaction data associated with a transaction and including at least a transaction identifier may be received. The transaction data may be analyzed, and contextual rules may be applied to the transaction to tag the transaction with transaction characteristics).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 16, 2022